Title: From Thomas Jefferson to Francis dal Verme and Others, 13 July 1788
From: Jefferson, Thomas
To: Dal Verme, Francis,et al.


          
            
              Sir
            
            Paris July 13. 1788.
          
          The readiness with which you were so kind as to shew me what was most worth seeing in Milan and it’s neighborhood when I had the honour of seeing you there, encourages me to address to you two of my young countrymen who will pass thro’ Milan in a tour they are taking. The one is Mr. Rutledge, son of Governor Rutledge of South Carolina, the other Mr. Shippen of Philadelphia nephew of Mr. Lee late President of Congress. Their good sense, information and merit will do justice to any attentions your goodness will induce you to shew them. The object of their journey being principally information, I will particularly ask of you to point out what is most worthy their notice and to procure them the facilities of seeing it. The sentiments you were so kind as to express towards my country as well as your natural goodness induce me to take the present liberty, and the rather as its furnishes me occasion of renewing to you assurances of the sincere esteem and profound respect with which I have the honour to be Dear Sir Your most obedient & most humble servt,
          
            Th: Jefferson
          
        